In two consolidated matters concerning real property at 310 Riverside Boulevard, Long Beach, New York (an action for injunctive relief and a special proceeding pursuant to article 7-A of the Real Property Actions and Proceedings Law), defendants Deale and others, tenants of said premises, appeal from a judgment of the Supreme Court, Nassau County, entered August 11, 1975 after a nonjury trial, which inter alia (1) granted a mandatory injunction in favor of plaintiffs, directing the tenants to remove themselves from the premises, and (2) dismissed the petition in the proceeding. Judgment affirmed, without costs. In our opinion, the record on appeal amply supports the decision of the trial court that the condition of the building was so dangerous to the life, health and safety of the tenants as to render the building uninhabitable and that the appointment of an administrator in the proceeding would be a futile gesture, because such administrator would not be able to raise sufficient income to properly repair and maintain the premises. Rabin, Acting P. J., Hopkins, Christ, Munder and Shapiro, JJ., concur.